It is not necessary in this case to determine whether, at the date of the accident to the plaintiff, the steamship company owed a duty to its passengers to provide a surgeon for their care and safety in the emergency of sickness or accident, or whether having voluntarily assumed that duty its position became identical with that of a carrier bound by law to furnish such an officer, since either proposition may be granted without involving error in the judgment rendered.
If, by law or by choice, the defendant was bound to provide a surgeon for its ships, its duty to the passengers was to select a reasonably competent man for that office, and it is liable only for a neglect of that duty. (Chapman v. Erie R. Co., 55 N.Y. 579;  McDonald v. Hospital, 120 Mass. 432; Secord v. St.Paul R.R. Co., 18 Fed. Rep. 221.) It is responsible solely for its own negligence and not for that of the surgeon employed. In performing such duty it is bound only to the exercise of reasonable care and diligence and is not compelled to select and employ the highest skill and longest experience.
There was no evidence in this case that the defendant was careless or negligent in its choice. The surgeon selected had been upon the Rotterdam line for three years, and so far as appears, was reasonably competent for his duty. If in plaintiff's case he erred in his treatment it does not prove that he was incompetent, or that it was negligence to appoint him. This case shows that one doctor, of high reputation, may deem it unwise ever to wire a broken knee-cap, while another of equal ability thought it prudent to try the experiment. The experts, called for the plaintiff, decline to say that the ship's doctor subjected the injury to bad treatment, taking into view the inconveniences of a tossing ship and the impossibility of giving absolute rest to the limb. This branch of the plaintiff's case failed and the trial court was justified in a dismissal of the complaint.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 231